Citation Nr: 9934261	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  98-12 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for back disability on 
a secondary basis.

2.  Entitlement to an increased rating for right knee 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for left knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  In July 1999, the veteran withdrew an 
earlier appeal for increased ratings for his service-
connected disabilities of the knees.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's back disability was not caused or 
chronically worsened by the service-connected right and left 
knee disabilities.

3.  The service-connected right knee disability is manifested 
by degenerative changes with some limitation of motion, 
crepitus, mild joint effusion, chondromalacia, and painful 
motion.

4.  The service-connected left and right knee disabilities 
are manifested by slight functional impairment with extension 
of the knees limited to not more than 10 degrees and flexion 
of the knees limited to not less than 45 degrees.


CONCLUSIONS OF LAW

1.  Back disability is not proximately due to or the result 
of service-connected disability.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.310(a) (1999).

2.  The criteria for a rating in excess of 10 percent for 
right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 
5261 (1999).

3.  The criteria for an evaluation in excess of 10 percent 
for the left knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

I.  Secondary Service Connection for Back Disability

The veteran contends that his current back disability was 
caused or worsened by his service-connected right and left 
knee disabilities, as those disabilities have altered his 
gait.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

The service medical records show that at the time of the 
service entrance examination the veteran had mild lumbar 
scoliosis and, therefore, this condition pre-existed service.  
The service medical records do not show that the veteran 
acquired chronic back disability during service.

At a VA examination in December 1989, the veteran reported 
that he had had low back problems since January 1989 when he 
strained the lower back while running.  Examination of the 
lumbosacral spine revealed slight tenderness at the lower 
lumbar region.  He had pain on extremes of range of motion.  
X-ray revealed vertebral deformity at S1, consistent with 
spina bifida occulta.  The examination diagnoses included 
spina bifida occulta, S1, and history of low back strain. 

A VA medical certificate dated in August 1996 shows that the 
veteran reported trauma to his back in 1988, with 
intermittent low back pain since then.  He also reported that 
three days earlier he had twisted getting out of a van and 
had had low back pian since then.  The diagnoses were lumbar 
strain and radiculopathy.

Private medical records show that the veteran began receiving 
treatment for his knees and back from Michael L. Zastrow, 
D.C., in March 1997.  In a statement from Dr. Zastrow, dated 
in June 1997, he noted that the veteran presented to his 
office in March 1997 for treatment of extreme lower back pain 
and knee pain.  Upon examination, he exhibited an impaired 
gait and difficulty ambulating.  Dr. Zastrow provided his 
opinion that "[t]o a reasonable degree of chiropractic 
certainty, it is my opinion that due to the injury sustained 
to the knees and the limitations placed on the patient, due 
to pain, decreased ability to exercise resulting in weight 
gain that this is a direct relationship to his lumbar spine 
pain."

At a VA orthopedic examination in September 1997, the 
veteran's claims folder was reviewed by the examiner, as was 
a copy of Dr. Zastrow's June 1997 letter.  In regard to the 
back disorder, the examiner asked the veteran when his low 
back pain started and he replied that it started in 1995.  He 
described the back pain as a combination of dull/sharp pain.  
The veteran reported that he used a back brace while working 
and did not have it on at the examination.  He reported no 
back surgery.  X-ray of the lumbar spine was within normal 
limits.  An MRI of the lumbar spine with contrast showed 
degenerative disc disease at L5-S1, with possible small 
central herniated nuclear pulposus.  However, there was no 
compromise of the spinal canal at that level or any other.  
The foramina appeared patent at the visualized levels.  In 
regard to Dr. Zastrow's opinion, the examiner expressed 
disagreement with it.  The examiner noted that he had 
examined the veteran twice and had yet to see a consistent 
gait pattern with an antalgic gait.  The examiner also did 
not ascribe the veteran's obesity to his knee pain, noting 
that there were inconsistent findings with knee pain.  The 
examiner also noted that the evidence showed that the veteran 
had spina bifida occulta which was a congenital abnormality 
and could in no way be the direct result of service-connected 
knee disabilities.  The examiner also provided a medical 
opinion that the service-connected knee disabilities had not 
aggravated or accelerated beyond a normal progression a back 
disability.

The veteran testified at a personal hearing before a hearing 
officer at the RO in April 1998.  He stated that his back 
problem originally started in 1990 and he was treated 
immediately after service for about six months until he moved 
and could not afford it anymore.  He reported that in January 
1997 he started to receive treatment for his back and knees 
from a chiropractor.  In regard to the back disability, the 
veteran testified that he could not do a lot of bending due 
to back pain.  The veteran testified that he terminated 
treatment with the chiropractor because he could no longer 
afford it.  The veteran stated that the chiropractor believed 
that his back condition occurred with the knee injury because 
he twisted his back at that time.  In addition, the veteran 
reported that the chiropractor felt that his back had gotten 
steadily worse due to his altered gait.

Although the veteran maintains that his back disability was 
caused or chronically worsened by his service-connected 
bilateral knee disability, the preponderance of the evidence 
is against his claim.  In this regard the Board notes that 
the evidence shows that he had back trauma in 1988, which was 
not noted to be related to his knee disabilities.  With 
respect to the conflicting opinions concerning the etiology 
of the veteran's back disability, the Board finds that the VA 
examiner's opinion rendered at the September 1997 examination 
is more probative than the medical opinion rendered by Dr. 
Zastrow.  First, the VA examiner had the veteran's claims 
file with prior medical history to review.  Second, the VA 
examiner is a physician and Dr. Zastrow is a chiropractor.  
Third, the September 1997 VA examination was very thorough in 
regard to testing the veteran's gait, various range of motion 
measurements, and whether there was objective evidence of 
painful motion.  The examiner's opinion is based on more 
medical evidence which was available for review.  In 
addition, the VA physician's opinion is properly explained 
and is consistent with the veteran's history, as recorded in 
the medical evidence.  Dr. Zastrow appears to be connecting 
the veteran's back disability to the service-connected knee 
disabilities by indicating that the knee disabilities played 
a causal role in the veteran's obesity.  The veteran has been 
denied service connection for obesity and he has not 
requested that this claim be reopened.  Dr. Zastrow has not 
provided any other explanation for his belief that there is a 
direct causal relationship between the service-connected 
bilateral knee disability and the claimed back disability.  
Accordingly, although Dr. Zastrow's treatment records and 
June 1997 medical opinion support the veteran's claim for 
service connection for a back disability secondary to the 
service-connected bilateral knee disabilities, the medical 
opinion of the examiner who conducted the VA examination in 
September 1997 is more probative, and the Board finds that 
the preponderance of the evidence shows that the current back 
disability was not caused or worsened by the service-
connected right and left knee disabilities.

In regard to the veteran's contentions that his back 
disability is related to his service-connected knee 
disabilities, although a lay witness such as the veteran is 
competent under the law to describe symptoms that have been 
observed or experienced, a lay witness is not competent to 
render a diagnosis, or to offer a medical opinion, as this 
requires medical expertise.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).



II.  Increased Ratings for Left and Right Knee Disabilities

The veteran contends that his knees have gotten worse since 
1995 when the ratings were increased to 10 percent.  He 
claims that in October 1997 the doctors found water in his 
knees.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's right and left knee disabilities.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the service-connected 
disabilities, except as reported below.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (1998).

Briefly, as was noted in the Introduction, the veteran's 
service ended in October 1989.  Service connection for right 
and left knee disabilities was granted in a rating decision 
in February 1990 and noncompensable ratings were assigned 
from October 17, 1989, under Diagnostic Code 5257.  In a 
rating decision of May 1996, a 10 percent evaluations for 
each knee disability was granted, effective from June 7, 
1995, pursuant to Diagnostic Code 5257.  The 10 percent 
ratings have remained in effect since that time.

The RO rated the veteran's bilateral knee disabilities under 
Diagnostic Code 5257.  This code provides a 10 percent rating 
for slight recurrent subluxation or lateral instability, a 20 
percent rating for moderate recurrent subluxation or lateral 
instability, and a 30 percent rating for severe recurrent 
subluxation or lateral instability.  

Another potentially applicable code is Diagnostic Code 5010 
which provides that traumatic arthritis will be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.

Diagnostic Code 5260 provides for a 10 percent rating for 
flexion of the leg limited to 45 degrees, a 20 percent rating 
for flexion limited to 30 degrees, and a 30 percent rating 
for flexion limited to 15 degrees.

Diagnostic Code 5261 provides for a 10 percent rating for 
extension of the leg limited to 10 degrees, a 20 percent 
rating for extension limited to 15 degrees, a 30 percent 
rating for extension limited to 20 degrees, a 40 percent 
rating for extension limited to 30 degrees, and a 50 percent 
rating for extension limited to 45 degrees.

Diagnostic Code 5258 provides for a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.




A.  Right Knee

Private treatment records of a consultation in October 1993 
show that the veteran complained of bilateral knee pain, 
right worse than the left.  The examination of the knees 
showed no effusion in either knee, full range of motion, no 
ligamental laxity to varus or valgus thrust or to anterior-
posterior drawing.  There was mild tenderness to 
patellofemoral crunch test.  X-rays showed normal knees.  The 
diagnosis was chondromalacia of the patella, bilaterally.

At a VA orthopedic examination in March 1997, the veteran 
reported that he fell down due to instability in the knees.  
The examiner noted that he had observed the veteran prior to 
the examination in the parking lot and waiting area and 
observed no abnormality of gait.  The veteran did not 
manifest an abnormal gait until after the examiner introduced 
himself to the veteran.  Examination of the legs showed no 
quadriceps atrophy or evidence of weakness or loss of muscle 
tone.  There was no evidence of effusion and no evidence of 
deformity in either knee.  Evaluation of the right knee for 
stability showed that the anterior cruciate ligament, 
posterior cruciate ligament, medial collateral ligament, and 
lateral collateral ligament were all normal and stable.  The 
medial meniscus and lateral meniscus of the right knee were 
normal with no McMurray's click.  The veteran reported severe 
right patellar subluxation going two inches to the outside of 
the knee.  However, on examination, the examiner was unable 
to sublux the patella.  There was fine grating crepitus with 
manipulation of the right patella.  Although the veteran 
described severe pain present in both knees, the examiner 
found no evidence objectively or subjectively of pain.  There 
was no spasm, fasciculation, facial grimacing, retraction, 
apprehension or complaints of discomfort during the 
evaluation.  The examiner noted that ranges of motion of the 
right knee were completely unreliable as there were 
inconsistent findings in range of motion testing versus 
observation of the veteran's range of motion as he removed 
his shoes and socks for the examination.  The diagnosis 
pertaining to the right knee was chondromalacia patella, 
minimal.

Private medical records from Michael L. Zastrow, D.C., dated 
in March 1997 show that the veteran reported a knee injury in 
1988 and complained of discomfort in his knees since 1989.  
Examination showed limited range of motion of both knees and 
pain.  Records dated in May 1997 show decreased range of 
motion of the knee and altered gait due to pain in the knees.  
The treatment records from March to June 1997 generally show 
continuous complaints of knee pain.  In a June 1997 
statement, Dr. Zastrow noted that the veteran presented to 
his office in March 1997 for examination and treatment of 
knee pain.  The veteran exhibited impaired gait and 
difficulty ambulating.  There was noted past trauma to the 
knees and lower leg in 1988.  Examination of the knees 
revealed decreased rating of motion and pain.  Additional 
medical records from Dr. Zastrow show that the veteran 
reported in July 1997 that his right knee went out and he 
fell down.  It was noted that there was decreased range of 
motion of the right knee, as well as weakness and pain.  
Records dated through November 1997 demonstrate complaints of 
knee pain.

VA outpatient treatment records show numerous complaints of 
right knee pain.  A VA treatment record dated in August 1997 
shows that the right knee had range of motion of 5 to 120 
degrees, positive McMurray's test and patella grind.

A VA orthopedic examination in September 1997 showed that the 
veteran had multiple range of motion tests which were 
completely erratic.  The examiner noted that the range of 
motion on specific testing was much less than observed range 
of motion as the veteran was undressing.  The examiner found 
that the veteran was being noncompliant.  The examiner noted 
that an MRI in August 1997 showed mild right knee joint 
effusion, and showed that the menisci, collateral ligaments 
and cruciate ligaments were intact, as was the articulate 
cartilage.  There was no evidence of orthopedic instability 
of the right knee during the examination.  No flare-up was 
visualized or induced at the examination.  The examiner did 
find a small amount of crepitus in the right knee.  The 
pertinent diagnosis was minimal chondromalacia patella of the 
right knee with normal X-ray; MRI showed minimal effusion.

The veteran testified at the hearing in April 1998 that his 
knees had gotten worse since 1995.  He stated that in October 
1997, water was found in his knees and that he had not had 
this condition before.  The veteran reported that he had 
received treatment for his knees at a VA facility every six 
months since 1995.

Additional VA outpatient treatment records show that in March 
1998, the range of motion was 10 to 110 degrees.  Another 
record dated in September 1998 shows the same range of motion 
and that the veteran was going to the pain clinic for a TENS 
unit.  A record dated in October 1998 shows that the veteran 
had patellofemoral syndrome, with the right knee worse than 
the left.  The veteran was attending physical therapy.  The 
anterolateral knee was very tender and there was positive 
patellar grind.

The report of a VA orthopedic examination in March 1999 shows 
that the veteran complained of right knee pain which was 
constant around the knee cap.  He reported weakness, 
stiffness, swelling after playing basketball, giving way on 
walking, locking two to three times a day, fatigability and 
lack of endurance.  He also reported flare up of the knee on 
a daily basis.  He used a right knee brace daily.  The 
examination showed that he favored the right knee a little 
when he walked.  However, it was also noted that his gait 
changed to normal after the examination.  He was able to walk 
on heels and toes.  He could hop but his right leg hopped 
less than the left leg.  He squatted slowly and halfway.  
There was no abnormal pattern on weight bearing or fatigue on 
walking.  Both legs were muscular without atrophy.  He did 
not have bending position on the knee on standing.  Both 
knees had no evidence of swelling or deformity.  Neither knee 
had varus or valgus instability.  Range of motion of the 
right was active extension to 5 degrees, passive extension to 
0 degrees, active flexion to 90 degrees, and passive flexion 
to 115 degrees.  There was objective evidence of tenderness 
around the patella of the right knee.  In addition, there was 
crepitus at the right knee.  Voluntary strength of the right 
knee was 4/5.  X-rays in September 1998 indicated minimum 
bilateral degenerative changes of both knees with minimal 
hypertrophic spurring.  The examiner commented that the right 
knee had some objective tenderness, motion pain, and 
tenderness on patella.  The diagnosis was chondromalacia of 
right knee with objective tenderness.

The record reflects that the veteran has not been found to 
have dislocated articular cartilage and that no objective 
evidence of locking has been found.  Examinations have 
repeatedly shown that the veteran's right knee is stable.  
There is no objective evidence of weakness, incoordination or 
excess fatigability.  The veteran alleges that he has severe 
right knee pain and functional impairment related to this 
pain, but the VA examinations have consistently demonstrated 
that the veteran's actual functional impairment is much less 
than he alleges.  In fact, it is evident that he has failed 
to cooperate with the VA examinations.  The Board has 
considered the provisions of 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), but due to the 
veteran's failure to cooperate with the VA examinations, the 
Board has been provided no appropriate basis for concluding 
that the veteran has limitation of motion of the right knee 
in excess of that contemplated by the assigned evaluation.

Accordingly, an evaluation in excess of 10 percent is not in 
order.

B.  Left Knee

In regard to the severity of the service-connected left knee 
disability, as noted above, a private medical record dated in 
October 1993 shows that the veteran complained of bilateral 
knee pain, right worse than left.  The diagnosis was 
chondromalacia of the patella, bilaterally.

A VA orthopedic examination in March 1997 demonstrated 
inconsistent gait, as noted above.  There was absolutely no 
quadriceps atrophy or evidence of weakness or loss of muscle 
tone.  There was no evidence of effusion or deformity.  The 
left knee showed that the anterior cruciate ligament, 
posterior cruciate ligament, medical collateral ligament and 
lateral collateral ligament were all normal.  The medical 
meniscus and lateral meniscus of the left knee were 
completely normal with no locking, no clicking and no 
McMurray's click.  Although the veteran described severe pain 
in both knees, the examiner found no evidence objectively or 
subjectively of pain on the clinical examination.  There was 
no spasm, fasciculation, facial grimacing, retraction, 
apprehension or complaints of discomfort during the 
evaluation.  The ranges of motion observed at the examination 
were inconsistent and the examiner noted that such testing 
was not even close to accurate.  There was no subluxation of 
the patella, there was no instability of the knee, there was 
no evidence of nonunion, there was no evidence of loose 
union, and there was no evidence of malunion.  X-ray of the 
left knee was normal.  The examiner found no evidence of 
disease for the left knee.  

As noted above, medical records from Dr. Zastrow, dated from 
March 1997 to November 1997, and his statement dated in June 
1997, basically show that the veteran reported continuous 
knee pain, had decreased range of motion of the knees and 
altered gait due to pain in the knees. 

VA outpatient treatment records show that in August 1997 X-
ray showed no evidence of bony abnormality or degenerative 
joint disease.  The left knee had a slightly positive 
McMurray's test, negative patella grind and range of motion 
from 5 to 120 degrees.

A VA orthopedic examination in September 1997 showed erratic 
results from range of motion test.  When the veteran 
straightened his legs for seated straight leg raise for 
testing his back problem, he was able to extend the right 
knee to 2 degrees; however when asked to go through range of 
motion testing for the left knee, it varied from 20 to 30 
degrees short of full extension.  When examining the left 
knee flexion, it was 120 degrees when the veteran was 
undressing and only 94 to 100 degrees when the left knee 
flexion was specifically tested.  There was no objective 
evidence of pain during the examination of the left knee or 
on observation of the veteran moving his left knee.  It was 
noted that radiographs taken of the left knee in August 1997 
showed a completely normal left knee with no arthritic 
changes, no effusion, and no deformity.  The examiner noted 
that there were no functional limitations based on the left 
knee.  The pertinent diagnosis was no evidence of disease 
process for left knee based upon clinical examination and 
radiographs.  

At the hearing in April 1998, the veteran testified that his 
knees were worse since 1995 and that it was shown in October 
1997 that he had water on his knees.  The veteran testified 
that he went to a physical therapist at the VA an average of 
once a week and also had received treatment every six months 
since 1995 at the orthopedic clinic of a VA facility.

VA outpatient treatment records dated in March and September 
1998 note range of motion (without specifying which knee) of 
10 to 110 degrees.  Another VA medical record dated in 
October 1998 notes patellofemoral syndrome, right knee worse 
than left knee.  The veteran was receiving treatment in the 
pain clinic.

At another VA orthopedic examination in March 1999, the 
veteran complained that the left knee had constant pain, 
locking three times a week, flare-ups of the knees daily, but 
much less symptoms of weakness, stiffness, buckling, 
fatigability and lack of endurance as compared to the right 
knee.  The veteran reported that he occasionally used a brace 
on the left knee.  He also reported that it was difficult to 
walk more than 100 yards without pain and he could stand for 
one and a half hours.  The physical examination showed that 
he favored the right knee a little bit when he walked, but 
his gait changed to normal after the examination.  He was 
able to walk on heels and toes.  There was no abnormal 
pattern on weight bearing and no fatigue on walking.  Both 
legs were muscular without atrophy; circumferences were 
equal.  He did not have bending position on the knee on 
standing.  There was no evidence of swelling or deformity.  
There was no varus or valgus instability.  The left knee 
range of motion was active extension of 5 degrees, passive 
extension of 0 degrees, active flexion of 105 degrees and 
passive flexion of 120 degrees.  The left knee had no 
objective evidence of tenderness.  The voluntary strength of 
the left knee was 5/5.  X-rays in September 1998 indicated 
minimal degenerative changes of both knees with minimal 
hypertrophic spurring.  The pertinent diagnosis was 
chondromalacia of the left knee without objective tenderness.

The Board finds that a rating in excess of 10 percent is not 
warranted for the service-connected left knee disability.  
There is no objective evidence of dislocation of cartilage or 
locking.  The examinations have repeatedly been negative for 
objective evidence of instability or subluxation.  There is 
also no objective evidence of incoordination, weakness or 
excess fatigability.  Although the veteran alleges that he 
has severe left knee pain with functional impairment, the VA 
examinations have consistently demonstrated that the 
veteran's actual functional impairment is much less than that 
alleged.  As discussed above, the veteran has failed to 
cooperate with the VA examinations.  As a result, even when 
the provisions of 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, 
are considered, the Board has been left with no appropriate 
basis for concluding that the veteran's limitation of motion 
is in excess of that contemplated by the assigned rating.

Therefore, an evaluation in excess of 10 percent is not in 
order.


ORDER

Entitlement to service connection for back disability on a 
secondary basis is denied.

Entitlement to an evaluation in excess of 10 percent for 
right knee disability is denied.

Entitlement to an evaluation in excess of 10 percent for left 
knee disability is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

